DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, drawn to claims 1-15, in the reply filed on 8/23/2021 is acknowledged.  Claims 16-20 have been canceled.  Claims 21-25 have been added.

Specification
The amended specification filed on 8/23/2021 is received.  No new matter is added. The amended specification is entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0006148 A1) and supported by Wen et al. (US 2011/0284966 A1).
Regarding claim 1, Chen teaches a method (method in Figs. 2A-2B of Chen, which is illustrated in Figs. 3-16B of Chen) comprising: 
forming an isolation region (106 in Fig. 7) over a substrate (102); and 
forming an alignment structure (any of the gate 110 in Figs. 15A-B of Chen. When interpreted broadly, the term “alignment” is treated as part of the label “alignment structure”.  With a narrower interpretation, the term alignment is either an intended use or a functional description of the structure.  The intended use does not have any patentable weight. In the case of functional description, it only requires that the structure is capable of performing the function, not that it performs the exact function.  As such, any groups of adjacent gates is certainly capable of serving as an alignment structure and is identified as alignment structure, as disclosed in [0005] of Wen) over the isolation region, wherein forming the alignment structure comprises: 
forming a sacrificial gate electrode layer (112 in Fig. 8 of Chen) over the substrate and the isolation region; 
patterning the sacrificial gate electrode layer to form a plurality of first sacrificial gates (112a and 112b in Figs. 13A-B) over the isolation region; and 
reshaping at least one of the plurality of first sacrificial gates (as shown in Figs. 14A-B, the gates 112a/b are etched to form the notches at the bottom of these gates), wherein the at least one (gate 112a in Fig. 14B that is at the edge of the alignment structure defined above) of the plurality of first sacrificial gates is disposed at an edge of the alignment structure in a plan view, and wherein a sidewall (sloped sidewall 140 in Fig. 14B) of the at least one of the plurality of first sacrificial gates comprises a notch (the notch formed by the tapered sidewall 140 and the top surface of the isolation region 106 as shown in Fig. 14B) at an interface between the at least one of the plurality of first sacrificial gates and the isolation region.  
Regarding claim 2, Chen teaches all the limitations of the method of claim 1, and also teaches wherein forming the alignment structure further comprises replacing each of the plurality of first sacrificial gates with a dummy gate (110 in Fig. 16B of Chen).  
Regarding claim 3, Chen teaches all the limitations of the method of claim 1, and also teaches wherein patterning the sacrificial gate electrode layer further forms a plurality of second sacrificial gates (it is implicit that there are more than one gates, so any gates not included in the alignment structure are identified as second sacrificial gates) over an active region (fins 104 of the second sacrificial gates) of the substrate.  
Regarding claim 4, Chen teaches all the limitations of the method of claim 3, and further comprising replacing each of the plurality of second sacrificial gates with an active gate (110 in Fig. 16B of Chen of the second gates).  
Regarding claim 5, Chen teaches all the limitations of the method of claim 1, and also teaches wherein patterning the sacrificial gate electrode layer comprises: 
performing a first etch process (etching step 214a in Fig. 2B, and Fig. 12A-B of Chen) on the sacrificial gate electrode layer, the first etch process partially etching the sacrificial gate electrode layer (as shown in Fig. 12A-B); and 
performing a second etch process (etching step 214b in Fig. 2B, and Fig. 13A-B of Chen) on the sacrificial gate electrode layer, the second etch process exposing a top surface of the isolation region (as shown in Fig. 13B of Chen), the second etch process being different from the first etch process (as described in [0043] and [0044] of Chen).  
Regarding claim 6, Chen teaches all the limitations of the method of claim 5, and also teaches wherein reshaping the at least one of the plurality of first sacrificial gates comprises performing a third etch process (etching step 214c in Fig. 2B, and Fig. 14A-B of Chen) on the at least one of the plurality of first sacrificial gates, the third etch process forming the notch, the third etch process being different from the second etch process (as described in [0044] and [0045] of Chen).  
Regarding claim 7, Chen teaches all the limitations of the method of claim 6, and also teaches wherein the third etch process is different from the first etch process (as described in [0043] and [0045] of Chen).  
Regarding claim 8, Chen teaches a method (method in Figs. 2A-2B of Chen, which is illustrated in Figs. 3-16B of Chen) comprising: 
depositing an isolation region (106 in Fig. 7) over a substrate (102) adjacent an active region (fins 104) of the substrate; 
depositing a sacrificial gate electrode layer (112 in Fig. 8) over the isolation region and the active region; 
performing a first etch process (the etch process that form the gates 112a/b in Figs. 12A-13B) on the sacrificial gate electrode layer to form a plurality of first sacrificial gates (it is implicit that there are many transistors in the device, so there are many gates like 112a/b. Some of these are identified as second sacrificial gates, and the rest are referred to as first sacrificial gates.  These first sacrificial gates are labeled as gates 112a for clarity purpose) over the active region of the substrate and a plurality of second sacrificial gates (it is implicit that there are many transistors in the device, so there are many gates like 112a/b. Some of these are identified as second sacrificial gates, and labeled as gates 112b for clarity purpose) over the isolation region; and 
performing a second etch process (the notch forming etching step in Fig. 14A-B is performed on all gates, including the second sacrificial gates 112b) on the plurality of second sacrificial gates, the second etch process being different from the first etch process (as described in [0045], there is no passivation gases in the etchant gas, so this notch forming etching step is different than the gate forming etching step), wherein a sidewall (sloped sidewall 140 in Fig. 14B) of at least one of the plurality of second sacrificial gates comprises a notch (the notch formed by the tapered sidewall 140 and the top surface of the isolation region 106 as shown in Fig. 14B) at an interface between the at least one of the plurality of second sacrificial gates and the isolation region. 
 Regarding claim 9, Chen teaches all the limitations of the method of claim 8, and further comprising: 
removing the plurality of first sacrificial gates to form a plurality of first openings (as described in [0054] of Chen, the gates 112a are removed to replace with high-k metal gates 110a in Figs. 16A-B.  The removal of gates 112a leave a plurality of openings which are identified as first openings); and 
forming a plurality of active gates (high-k metal gates 110 in Figs. 16A-B) in the plurality of first openings, wherein each of the plurality of active gates comprises: 
a first gate dielectric layer (high-k dielectric 108 in Fig. 16A-B) in a respective one of the plurality of first openings; and 
a first gate electrode layer (metal gate electrodes 110) over the first gate dielectric layer in the respective one of the plurality of first openings.  
Regarding claim 10, Chen teaches all the limitations of the method of claim 9, further comprising: 
removing the plurality of second sacrificial gates to form a plurality of second openings (as described in [0054] of Chen, the gates 112b are removed to replace with high-k metal gates 110a in Figs. 16A-B.  The removal of gates 112b leave a plurality of openings which are identified as second openings); and 
forming a plurality of dummy gates (high-k metal gates 110 in second openings in Figs. 16A-B) in the plurality of second openings, wherein each of the plurality of dummy gates comprises: 
a second gate dielectric layer (high-k dielectric 108 in Fig. 16A-B) in a respective one of the plurality of second openings; and 
a second gate electrode layer (metal gate electrodes 110) over the second gate dielectric layer in the respective one of the plurality of second openings.  
Regarding claim 11, Chen teaches all the limitations of the method of claim 10, and also teaches wherein the plurality of dummy gates (the group of gates 112b) form an alignment structure (any of the gate 110 in Figs. 15A-B of Chen. When interpreted broadly, the term “alignment” is treated as part of the label “alignment structure”.  With a narrower interpretation, the term alignment is either an intended use or a functional description of the structure.  The intended use does not have any patentable weight. In the case of functional description, it only requires that the structure is capable of performing the function, not that it performs the exact function.  As such, the group of second gates is certainly capable of serving as an alignment structure and is identified as alignment structure, as disclosed in [0005] of Wen), and wherein the at least one (the gate at the edge of the alignment structure as defined above) of the plurality of dummy gates is disposed at an edge of the alignment structure in a plan view.  
Regarding claim 12, Chen teaches all the limitations of the method of claim 10, and also teaches wherein the first gate dielectric layer and the second gate dielectric layer comprise a same dielectric material (as shown in Fig. 16A-B).  
Regarding claim 14, Chen teaches all the limitations of the method of claim 10, and also teaches wherein the first gate electrode layer and the second gate electrode layer comprise a same conductive material (as shown in Fig. 16A-B).  

Regarding claim 21, Lin teaches a method (method in Figs. 2A-2B of Chen, which is illustrated in Figs. 3-16B of Chen) comprising: 
forming an isolation region (106 in Fig. 7) over a substrate (102); and 
forming an alignment structure (any of the gate 110 in Figs. 15A-B of Chen. When interpreted broadly, the term “alignment” is treated as part of the label “alignment structure”.  With a narrower interpretation, the term alignment is either an intended use or a functional description of the structure.  The intended use does not have any patentable weight. In the case of functional description, it only requires that the structure is capable of performing the function, not that it performs the exact function.  As such, a group of gates is certainly capable of serving as an alignment structure, as disclosed in [0005] of Wen) over the isolation region, wherein forming the alignment structure comprises: 
depositing a sacrificial gate electrode layer (112 in Fig. 8 of Chen) over the isolation region; 
performing a first etch process (etching step 214a in Fig. 2B, and Fig. 12A-B of Chen) on the sacrificial gate electrode layer to form recesses (recess of depth h shown in Fig. 12A-B) in the sacrificial gate electrode layer, bottoms of the recesses being within the sacrificial gate electrode layer (as the depth h shows); 
performing a second etch process (etching step 214b in Fig. 2B, and Fig. 13A-B of Chen) on the sacrificial gate electrode layer to extend the recesses toward the isolation region and to form extended recesses (as shown in Fig. 13A-B), the extended recesses exposing the isolation region, portions of the sacrificial gate electrode layer interposed between adjacent extended recesses forming sacrificial gates over the isolation region; and 
performing a third etch process (etching step 214c in Fig. 2B, and Fig. 14A-B of Chen) on the sacrificial gates to reshape a first sacrificial gate (any gate 112a/b that is located at an edge of the alignment structure as defined above) of the sacrificial gates, wherein the first sacrificial gate is disposed at an edge of the alignment structure in a plan view, and wherein a sidewall (sloped sidewall 140 in Fig. 14B) of the first sacrificial gate comprises a notch (the notch formed by the tapered sidewall 140 and the top surface of the isolation region 106 as shown in Fig. 14B) at an interface between the first sacrificial gate and the isolation region.  
Regarding claim 22, Chen teaches all the limitations of the method of claim 21, and also teaches wherein the first etch process is different from the second etch process (as described in [0043] and [0044] of Chen).  
Regarding claim 23, Chen teaches all the limitations of the method of claim 22, and also teaches wherein the third etch process is different from the first etch process and the second etch process (as described in [0043]-[0045] of Chen).  
Regarding claim 24, Chen teaches all the limitations of the method of claim 21, and further comprising forming a spacer structure (160 in Fig. 15A-B of Chen) on the sidewall of the first sacrificial gate, the spacer structure filling the notch (as shown in Fig. 15B; as written, the language of “filling the notch” only requires that the spacer structure is in the notch, not that it must completely cover the notch), wherein an interface between the spacer structure and the first sacrificial gate is curved (as shown in Fig. 15B).  
Regarding claim 25, Chen teaches all the limitations of the method of claim 21, and also teaches wherein forming the alignment structure further comprises replacing each of the sacrificial gates with a dummy gate (replacement gate 110 in the gates of the alignment structure in Fig. 16A-B of Chen).

Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 103515440 A) (for purpose of compact prosecution, a machine English translation is used in place of the Chinese application and is hereinafter referred to as Lin).
Regarding claim 1, Lin teaches a method (method in Figs. 1-10C) comprising: 
forming an isolation region (218b in Fig. 7A-B of Lin) over a substrate (202); and 
forming an alignment structure (dummy gate 220 in Figs. 10A-10D; the term “alignment” is treated as part of the label “alignment structure” which, in the narrowest interpretation, is either an intended use or a functional description of the structure.  The intended use does not have any patentable weight. In the case of functional description, it only requires that the structure is capable of performing the function, not that it performs the exact function.  As such, the dummy gate is certainly capable of serving as an alignment structure) over the isolation region, wherein forming the alignment structure comprises: 
forming a sacrificial gate electrode layer (224 in Fig. 8A-B of Lin) over the substrate and the isolation region; 
patterning the sacrificial gate electrode layer to form a plurality of first sacrificial gates (220a and 230a in Figs. 9A-B) over the isolation region; and 
reshaping at least one of the plurality of first sacrificial gates (as shown in Figs. 10A-10D), wherein the at least one (gate 220 in Fig. 10B) of the plurality of first sacrificial gates is disposed at an edge of the alignment structure in a plan view, and wherein a sidewall (left sidewall of gate 220 in Fig. 10B-C) of the at least one of the plurality of first sacrificial gates comprises a notch (the notch formed by the tapered sidewall 220t and the top surface of the isolation region 218b as shown in Fig. 10B-C) at an interface between the at least one of the plurality of first sacrificial gates and the isolation region.  
Regarding claim 8, Lin teaches a method (method in Figs. 1-10C) comprising: 
depositing an isolation region (218b in Fig. 7A-B of Lin) over a substrate (202) adjacent an active region (fins 212/242) of the substrate; 
depositing a sacrificial gate electrode layer (224 in Fig. 8A-B of Lin) over the isolation region and the active region; 
performing a first etch process (first etching 240 shown in Figs. 9A-B) on the sacrificial gate electrode layer to form a plurality of first sacrificial gates (gates 230a) over the active region of the substrate and a plurality of second sacrificial gates (gates 220a) over the isolation region; and 
performing a second etch process (second etching 250 shown in Figs. 10A-B) on the plurality of second sacrificial gates, the second etch process being different from the first etch process (as shown in Figs. 9A-10C), wherein a sidewall (220t in Fig. 10C) of at least one of the plurality of second sacrificial gates (220) comprises a notch (the notch formed by the tapered sidewall 220t and the top surface of the isolation region 218b as shown in Fig. 10B-C) at an interface between the at least one of the plurality of second sacrificial gates and the isolation region.  

Claims 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2015/0228647 A1).
Regarding claim 8, Chang teaches a method (method of forming a device in Fig. 1A-B of Chang) comprising: 
depositing an isolation region (110 in Fig. 3A of Chang) over a substrate (100) adjacent an active region (any of fins 122-128) of the substrate; 
depositing a sacrificial gate electrode layer (402 in Fig. 4A) over the isolation region and the active region; 
performing a first etch process (patterning process in Fig. 5A-B) on the sacrificial gate electrode layer to form a plurality of first sacrificial gates (gate electrodes 442 & 450 as described in [0047]) over the active region of the substrate and a plurality of second sacrificial gates (444 & 448) over the isolation region; and 
performing a second etch process (2nd etching shown in Fig. 6A-B) on the plurality of second sacrificial gates, the second etch process being different from the first etch process (as described in [0046]-[0047]), wherein a sidewall (4444 of gate 444 in Fig. 6A) of at least one (444) of the plurality of second sacrificial gates comprises a notch (notch formed by 4444 and top surface of 110) at an interface between the at least one of the plurality of second sacrificial gates and the isolation region.  
Regarding claim 9, Chang teaches all the limitations of the method of claim 8, and further comprising: 
removing the plurality of first sacrificial gates (as shown in Fig. 8B) to form a plurality of first openings (842, 850 in Fig. 8B); and 
forming a plurality of active gates (142, 150 in Fig. 9B) in the plurality of first openings, wherein each of the plurality of active gates comprises: 
a first gate dielectric layer (142a in Fig. 9A-B) in a respective one of the plurality of first openings; and 
a first gate electrode layer (142c & 150) over the first gate dielectric layer in the respective one of the plurality of first openings.  
Regarding claim 10, Chang teaches all the limitations of the method of claim 9, and further comprising: 
removing the plurality of second sacrificial gates (as shown in Fig. 8B) to form a plurality of second openings (844, 848); and 
forming a plurality of dummy gates (144, 148 in Fig. 9B) in the plurality of second openings, wherein each of the plurality of dummy gates comprises: 
a second gate dielectric layer (142a in Fig. 9A-B) in a respective one of the plurality of second openings; and 
a second gate electrode layer (144 & 148) over the second gate dielectric layer in the respective one of the plurality of second openings.  
Regarding claim 12, Chang teaches all the limitations of the method of claim 10, and also teaches wherein the first gate dielectric layer and the second gate dielectric layer comprise a same dielectric material (as described in [0052] of Chang).  
Regarding claim 14, Chang teaches all the limitations of the method of claim 10, and also teaches wherein the first gate electrode layer and the second gate electrode layer comprise a same conductive material (as described in [0052] of Chang).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0331105 A1) in view of Wen et al. (US 2011/0284966) and Chang et al. (US 2015/0228647 A1).
Regarding claim 1, Kim teaches a method (method in Figs. 1-71 of Kim) comprising: 
forming an isolation region (120 in Fig. 3 of Kim) over a substrate (100); and 
forming a structure (a group of adjacent dummy gate electrodes 142 in Figs. 23-25) over the isolation region, wherein forming the alignment structure comprises: 
forming a sacrificial gate electrode layer (dummy gate electrode layer 140 in Fig. 3 of Kim) over the substrate and the isolation region; 
patterning the sacrificial gate electrode layer to form a plurality of first sacrificial gates (dummy gate electrodes 142 in Figs. 23-25) over the isolation region; and 
But Kim does not teach that the structure is an alignment structure, and the step of forming the alignment structure comprises: reshaping at least one of the plurality of first sacrificial gates of the plurality of first sacrificial gates is disposed at an edge of the alignment structure in a plan view, and wherein a sidewall of the at least one of the plurality of first sacrificial gates comprises a notch at an interface between the at least one of the plurality of first sacrificial gates and the isolation region.  
Wen teaches a method of forming an alignment structure (structure in region 212 in Figs. 1-10 of Wen).  The alignment structure comprises of a plurality of dummy gate structures (226-228 in Fig. 4 of Wen) that are similar to active gate structure (229) in device region (214).  The dummy gate structures are exposed to the same processing steps (doping, replacement gate formation…) that the active gate structure are undergone (see Figs. 2-10 of Wen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an alignment mark from a plurality of gate structures in order to form a better alignment mark for more accurate alignment (see [0003] of Wen).
As incorporated, the structure comprises a plurality of dummy gate structure can be used as an alignment structure.
But Kim in view of Wen does not teach that the step of forming the alignment structure comprises: reshaping at least one of the plurality of first sacrificial gates of the plurality of first sacrificial gates is disposed at an edge of the alignment structure in a plan view, and wherein a sidewall of the at least one of the plurality of first sacrificial gates comprises a notch at an interface between the at least one of the plurality of first sacrificial gates and the isolation region.  
Chang teaches a method of forming finFET device.  The method comprises: forming an isolation region (110 in Fig. 3A of Chang) over a substrate (100); forming a sacrificial gate electrode layer (402 in Fig. 4A) over the substrate and isolation region; patterning the sacrificial gate electrode layer to form a plurality of first sacrificial gates (see Figs. 5A/B – 6A/B of Chang); overetching the sacrificial gates to form notches at an interface between the at least one of the plurality of first sacrificial gates and the isolation region (see notches formed by tapered sidewall 4424-4444 in Fig. 6A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a notch at an interface between the at least one of the plurality of first sacrificial gates and the isolation region of Kim-Wen’s method in order to reduce bridging defect between adjacent gates, and to reduce charge leakage between adjacent gates (see [0018] of Chang).
Regarding claim 2, Kim-Wen-Chang teaches all the limitations of the method of claim 1, and also teaches wherein forming the alignment structure further comprises replacing each of the plurality of first sacrificial gates with a dummy gate (as shown in Fig. 57-59 of Kim and as combined in claim 1, the dummy gate electrode 142 of the alignment structure are removed and replaced by metal gates 262/264 in Fig. 58 of Kim).  
Regarding claim 3, Kim-Wen-Chang teaches all the limitations of the method of claim 1, and also teaches wherein patterning the sacrificial gate electrode layer further forms a plurality of second sacrificial gates (it is implicit that there are other sacrificial gate electrodes 142 other than the ones used as alignment structure.  These are identified as second sacrificial gates) over an active region (active region that includes the active device, such as 229 in the active region 214 of Wen) of the substrate.  
Regarding claim 4, Kim-Wen-Chang teaches all the limitations of the method of claim 3, and further comprising replacing each of the plurality of second sacrificial gates with an active gate (as shown in Fig. 57-59 of Kim and as combined in claim 1, the dummy gate electrode 142 of the alignment structure are removed and replaced by metal gates 262/264 in Fig. 58 of Kim).  
Regarding claim 5, Kim-Wen-Chang teaches all the limitations of the method of claim 1, and also teaches wherein patterning the sacrificial gate electrode layer comprises: 
performing a first etch process (etching process in in Figs. 7-9 and described in [0040] of Kim) on the sacrificial gate electrode layer, the first etch process partially etching the sacrificial gate electrode layer (as shown in Fig. 9); and 
performing a second etch process (etching process in Figs. 21-24 of Kim) on the sacrificial gate electrode layer, the second etch process exposing a top surface of the isolation region (as shown in Fig. 22), the second etch process being different from the first etch process (etching processes in Figs. 7-9 is different than the etching process in Figs. 21-22 of Kim).  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wen and Chang, as applied to claim 5 above, and further in view of Lin.
Regarding claim 6, Kim-Wen-Chang teaches all the limitations of the method of claim 5, but does not teach wherein reshaping the at least one of the plurality of first sacrificial gates comprises performing a third etch process on the at least one of the plurality of first sacrificial gates, the third etch process forming the notch, the third etch process being different from the second etch process.  
Lin teaches a method of forming a finFET device.  The method includes: forming a sacrificial gate electrode layer (224 in Fig. 8A-B of Lin) over the substrate and the isolation region; patterning a gate mask pattern (232 in Figs. 8A-B of Lin); performing a second etch process (etch process 240) to form a plurality of sacrificial gates (220a-230a in Figs. 9A-B); performing a third etch process (etch process 250 in Fig. 10A-C) on at least one (220) of the plurality of first sacrificial gates, the third etch process forming the notch (the notch formed by the tapered sidewall 220t and the top surface of the isolation region 218b as shown in Fig. 10B-C), the third etch process being different from the second etch process (as described in [0060] & [0062] of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the notches in the gates of Kim-Wen-Chang’s method in order to have better control over the step of forming the notch.
As incorporated, the patterning of the hardmask in Figs. 8A-B of Lin is analogous to the patterning of the mask 152a in Fig. 9 of Kim. This is identified as the first etch process of the claim.  After that the sacrificial gate electrode layer is etched with the second etch process and third etch process of Lin to form the sacrificial gates of Kim-Chang.
Regarding claim 7, Kim-Wen-Chang teaches all the limitations of the method of claim 6, and also teaches wherein the third etch process is different from the first etch process (since the first etch process is different than the combination of second and third, the limitation above is satisfied.).  

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied in claim 10 above, and further in view of Wen.
Regarding claim 11, Chang teaches all the limitations of the method of claim 10, but does not teach wherein the plurality of dummy gates form an alignment structure, and wherein the at least one of the plurality of dummy gates is disposed at an edge of the alignment structure in a plan view.  
Wen teaches a method of forming an alignment structure (structure in region 212 in Figs. 1-10 of Wen).  The alignment structure comprises of a plurality of dummy gate structures (226-228 in Fig. 4 of Wen) that are similar to active gate structure (229) in device region (214).  The dummy gate structures are exposed to the same processing steps (doping, replacement gate formation…) that the active gate structure are undergone (see Figs. 2-10 of Wen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an alignment mark from a plurality of gate structures in order to form a better alignment mark for more accurate alignment (see [0003] of Wen).
As incorporated, the structure comprises a plurality of dummy gate structure can be used as an alignment structure.

Allowable Subject Matter
Claims 13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art does not disclose or fairly suggest a method of claim 10 with the additional limitation “wherein the first gate dielectric layer and the second gate dielectric layer comprise different dielectric materials”.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tuan A Hoang/           Examiner, Art Unit 2822